394 U.S. 100 (1969)
BLACK UNITY LEAGUE OF KENTUCKY ET AL.
v.
MILLER ET AL.
No. 892.
Supreme Court of United States.
Decided March 3, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF KENTUCKY.
William M. Kunstler, Arthur Kinoy, Robert Allen Sedler, and Morton Stavis for appellants.
W. Scott Miller, Jr., pro se, and for other appellees.
PER CURIAM.
Appellant organizations brought this suit for injunctive and declaratory relief against investigations which appellees, members of the Kentucky Un-American Activities Committee, were allegedly threatening to conduct. They contended that the investigations and accompanying contempt prosecutions would violate various rights, primarily those under the First and Fourteenth Amendments. They did not allege that any of their officers or members had been called as witnesses, or that any subpoenas had been issued, or that any criminal prosecutions had been begun. The allegations of harassment were entirely conclusory. Appellees moved to dismiss, and appellants failed to respond, as was required by local court rules. These rules also stated that "[f]ailure to respond may be good grounds for sustaining the motion." D. C. W. D. Ky. Rule 5 (a). We hold that in this procedural *101 context the trial court could take appellants' conclusory allegations as insubstantial and could dismiss the complaint for failure to allege sufficient irreparable injury to justify federal intervention at this early stage. For this reason, the motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE DOUGLAS dissents.